DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Response to Amendment
Amendment received on 7/14/2022 is acknowledged and entered. Claims 1-5 and 9-19 have been amended. Claims 1-19 are currently pending in the application. Claim Objections of 4/28/2022 have been withdrawn due to the Applicant’s amendment.
                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bossi et al. (US 2008/0059228 A1) in view of Li et al. (US 2018/0028408 A1).

	Claim 18. Bossi et al. (Bossi) discloses a method for dispensing time bound medications, comprising:
	logging into a medication management module associated with a plurality of
computing devices; [0180]; [0260]; [0296]
	generating schedules and timetables based on a plurality of inputs provided by a plurality of users with reference to medication intended to be housed in a medication dispensing device based on a consumption requirement; Figs. 2 and 29; [0074]; [0121]; [0179]; [0263];
	transmitting the schedules and timetables to the medication dispensing device; [0074]; [0121]; [0122]; [0179]; [0263];
	establishing communication between the plurality of computing devices and the medication dispensing device; [0071]; [0081]; [0093]; [0122]
	suggesting changes to the plurality of users depending upon an entry relevant to a dose of medication as an alert; [0057]; [0078]; [0081]; [0082]; [0120]
	sending the alert to the plurality of computing devices; [0065]; [0071]; [0086]; [0140]
	accessing the medication by the plurality of users, Fig. 1; “42”; [0126]; and 
	opening the medication dispensing device after activation of a touch sensor, Fig. 1; “42”; [0126] 
	Bossi further teaches that fingerprint information is required for accessing the deication:
	[0260] Various operations performed by the medication delivery unit 33 may require user authentication prior to execution. For example, one or more of loading a medication carrier 26 into a delivery module 33, unloading a medication carrier 26 from a delivery module 33, receiving a unit dose and/or unit dose package 27 from the delivery module 33 and viewing an inventory of medications in a delivery module 33 may require entry of particular user information. For example, the requisite user information may include, without limitation, one or more of a password, a voice command, an identification card (e.g., a magnetic stripe card, a bar coded card, and/or a card including an RFID tag or similar device), and a biometric scan (e.g., fingerprint, voice sample, retinal scan, etc.). In this manner, more secure operations are provided by the medication delivery unit 33 and useful data for generating an audit trail (i.e., that positive instructions to perform a given action were received from an identified entity prior to performing the action) may be obtained.

	However, Bossi does not specifically teach a fingerprint sensor, which is disclosed in Li et al. (Li) [0034] (when the medication dispensing device uses a fingerprint to authenticate the patient, the patient can be prompted to press a finger against a fingerprint sensor of the device).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bossi to include the fingerprint sensor limitation, as disclosed in Li, for the benefit of enabling monitoring medication adherence, such as preventing theft, dispensing one pill at a time, counting pills, or modulating dispensing frequency as per the prescription, as specifically stated in Li. [0004]


	Claim 19. Bossi discloses a computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to:
	log into a medication management module associated with a plurality of
computing devices; [0180]; [0260]; [0296]
	generate schedules and timetables based on a plurality of inputs provided by a plurality of users with reference to medication intended to be housed in a medication dispensing device based on a consumption requirement; Fig. 2; [0074]; [0121]; [0179]; [0263];
	transmit the schedules and timetables to the medication dispensing device; [0074]; [0121]; [0122]; [0179]; [0263];
	establish communication between the plurality of computing devices and the medication dispensing device; [0071]; [0081]; [0093]; [0122]
	suggest changes to the plurality of users depending upon an entry relevant
to a dose of medication as an alert; [0057]; [0078]; [0081]; [0082]; [0120]
	send the alert to the plurality of computing devices; [0065]; [0071]; [0086]; [0140]
	access the medication by the plurality of users, Fig. 1; “42”; [0126]; and 
	opening the medication dispensing device afte activation of a touch sensor. Fig. 1; “42”; [0126]. 
	Bossi further teaches that fingerprint information is required for accessing the deication:
	[0260] Various operations performed by the medication delivery unit 33 may require user authentication prior to execution. For example, one or more of loading a medication carrier 26 into a delivery module 33, unloading a medication carrier 26 from a delivery module 33, receiving a unit dose and/or unit dose package 27 from the delivery module 33 and viewing an inventory of medications in a delivery module 33 may require entry of particular user information. For example, the requisite user information may include, without limitation, one or more of a password, a voice command, an identification card (e.g., a magnetic stripe card, a bar coded card, and/or a card including an RFID tag or similar device), and a biometric scan (e.g., fingerprint, voice sample, retinal scan, etc.). In this manner, more secure operations are provided by the medication delivery unit 33 and useful data for generating an audit trail (i.e., that positive instructions to perform a given action were received from an identified entity prior to performing the action) may be obtained.

	However, Bossi does not specifically teach a fingerprint sensor, which is disclosed in Li et al. (Li) [0034] (when the medication dispensing device uses a fingerprint to authenticate the patient, the patient can be prompted to press a finger against a fingerprint sensor of the device).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bossi to include the fingerprint sensor limitation, as disclosed in Li, for the benefit of enabling monitoring medication adherence, such as preventing theft, dispensing one pill at a time, counting pills, or modulating dispensing frequency as per the prescription, as specifically stated in Li. [0004]

Claims 1-4 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bossi in view of Li and further in view of Barrett et al. (US 11,195,622 B2).

	Claim 1. Bossi et al. (Bossi) discloses a smart system for dispensing medications, comprising:
	a plurality of computing devices in wireless communication with at least one
medication dispensing device, the plurality of computing devices comprising a medication management module configured to generate schedules and timetables
based on a plurality of inputs provided by a plurality of users with reference to a medication intended to be housed in the at least one medication dispensing device based on a consumption requirement, Fig. 2; [0074]; [0121]; [0179]; [0263]; and
	send the generated schedules and timetables to the at least one medication dispensing device; [0064]; [0065]; [0071]; [0074]; [0078]; [0121]; [0122]; [0123]; [0125], and
	servers that are configured to establish communication with the plurality of
computing devices and the at least one medication dispensing device via a network, [0071]; [0081]; [0093]; [0122], and
	store the conversations between the plurality of computing devices and the at least one medication dispensing device, [0071]; [0081]; [0093]; [0122], wherein the at least one medication dispensing device opens only after activation of a touch sensor. [0260]
	Bossi further teaches that fingerprint information is required for accessing the deication:
	[0260] Various operations performed by the medication delivery unit 33 may require user authentication prior to execution. For example, one or more of loading a medication carrier 26 into a delivery module 33, unloading a medication carrier 26 from a delivery module 33, receiving a unit dose and/or unit dose package 27 from the delivery module 33 and viewing an inventory of medications in a delivery module 33 may require entry of particular user information. For example, the requisite user information may include, without limitation, one or more of a password, a voice command, an identification card (e.g., a magnetic stripe card, a bar coded card, and/or a card including an RFID tag or similar device), and a biometric scan (e.g., fingerprint, voice sample, retinal scan, etc.). In this manner, more secure operations are provided by the medication delivery unit 33 and useful data for generating an audit trail (i.e., that positive instructions to perform a given action were received from an identified entity prior to performing the action) may be obtained.

	However, Bossi does not specifically teach a fingerprint sensor, which is disclosed in Li et al. (Li) [0034] (when the medication dispensing device uses a fingerprint to authenticate the patient, the patient can be prompted to press a finger against a fingerprint sensor of the device).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bossi to include the fingerprint sensor limitation, as disclosed in Li, for the benefit of enabling monitoring medication adherence, such as preventing theft, dispensing one pill at a time, counting pills, or modulating dispensing frequency as per the prescription, as specifically stated in Li. [0004]
	Bossi does not specifically teach that said servers include cloud servers, which is disclosed in Barrett et al. (Barrett) C. 8, L. 49-60; C. 11, L. 12-18. Barrett’s system and method further teaches: a plurality of computing devices in wireless communication with at least one medication dispensing device, the plurality of computing devices comprises of a medication management module configured to send the generated schedules and timetables to the at least one medication dispensing device, and further comprising suggesting the changes to the plurality of users depending upon the entry relevant to the dose of medication in the form of a database alert. C. 5, L. 2-18, 28-37; C. 6, L. 39-55; C. 7, L. 12-50; C. 11, L. 35-67; C. 12, L. 1-58; cl. 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bossi to include the “cloud” limitations, as disclosed in Barrett, for the benefit of avoidance of capital expenditure cost by eliminating the need to purchase and maintain servers on-premises, as well as improvement of end user productivity due to cloud-based workflow solutions.
	Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bossi to include the “cloud” limitations, as disclosed in Barrett, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claim 2. The smart system of claim 1, wherein the at least one medication dispensing device further comprises at least one controlling and communication unit connected to at least one motor. Bossi; [0100] (any suitable drive assembly may be employed) [0109]
	Claim 3. The smart system of claim 1, wherein the at least one medication device further comprises a plurality of trays with a plurality of compartments having dosage of medications. Bossi; Figs. 15; 21a-c; [0061]; [0062]; [0100]

	Claim 4. The smart system of claim 3, wherein the plurality of trays with the plurality of compartments is configured to open and close with the aid of the at least one motor. Bossi; Figs. 15; 21a-c; [0061]; [0062]; [0100]

	Claim 9. The smart system of claim 1, wherein the at least one medication dispensing device further comprises at least one speaker configured to alert at least one user when it is time to take a medication. Bossi; [0079]; [0089]; [0091]; [0118]; [0126]; [0149]

	Claim 10. The smart system of claim 1, wherein the at least one medication dispensing device further comprises at least one first motor configured to shift at least one first robotic arm in a horizontal direction. Bossi; [0093]; [0100]; [0101]

	Claim 11. The smart system of claim 10, wherein the at least one medication dispensing device further comprises at least one second motor configured to shift at least one second robotic arm in a vertical direction. Bossi; [0093]; [0100]; [0101]; [0108] – [0113]

	Claim 12. The smart system of claim 1, wherein the at least one medication dispensing device further comprises at least one third motor configured to shift at least one third robotic arm in a vertical direction. Bossi; [0093]; [0100]; [0101]; [0108] – [0113]

	Claim 13. The smart system of claim 12, wherein the at least one first robotic arm, the at least one second robotic arm, and the at least one third robotic arm are
configured to push or pull the plurality of trays. Bossi; [0093]; [0100]; [0101]

	Claim 14. The system of claim 1, wherein the at least one medication dispensing device comprises at least one circuitry connected to the at least one first motor, the at least one second motor, and the at least one third motor. Bossi; [0093]; [0100]; [0101]; [0108] – [0113]

	Claim 15. The smart system of claim 1, wherein the at least one medication dispensing device further comprises at least one first antenna and at least one second antenna configured to establish communication with the plurality of computing devices via the network. Bossi; Fig. 2; [0088] (via radio frequency transmission 36); [0089]; [0090]; [0093]; [0094]

	Claim 16. The smart system of claim 1, wherein the at least one medication dispensing device is further configured to send the notifications to the servers and the plurality of computing devices after taking the medications from the at least one medication dispensing device by the user. Bossi; [0071]; [0081]; [0093]; [0122]
	Claim 17. The smart system of claim 1, further comprising a database configured to generate a plurality of real time alerts to the plurality of computing devices. Bossi; [0065]; [0071]; [0140]

	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bossi in view of Barrett and further in view of Flickinger (US 2016/0339188 A1).

	Claim 5. Bossi discloses all limitations of claim 5, including a processing device, at least one real time clock circuit, at least one first antenna, at least one second antenna, and at least one power source (Fig. 2; [0088] (via radio frequency transmission 36); [0089]; [0090]; [0093]; [0094]), except that the processing device connected to at least one pulse width modulation (PWM) control circuit, which is disclosed in Flickinger [0173] (a medication delivery device including a programmable circuit board which use a pulse-width modulation module to ensure consistent motor speed).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bossi to include the “PWM” limitations, as disclosed in Flickinger, for the benefit of ensuring consistent motor speed, and controlling the motor speed regardless of battery power, such that the motor
operation is discontinued when the battery voltage is no longer capable of maintaining the motor speed, without sputtering or altering the speed as the battery voltage drops, as specifically stated in Flickinger [0173].

	Claim 6. The smart system of claim 5, wherein the at least one medication dispensing device is configured to receive communications from the plurality of computing devices, and the at least one processing device is configured to transmit a plurality of signals to the at least one PWM control circuit, thus activating the at least one motor to either push or pull the plurality of trays with the plurality of compartments by the at least one PWM control circuit. Bossi; Figs. 15; 21a-c; [0061]; [0062]; [0100]; Flickinger; [0173]. Same rationale to combine the references as in claim 5.

	Claim 7. The smart system of claim 5, wherein the real time clock circuit is configured to generate the schedule for each unit of the prescribed medication in each tray of the at least one medication dispensing device. Bossi; [0064]; [0065]; [0071]; [0074]; [0078]; [0121]; [0122]; [0123]; [0125]; Flickinger; [0173]. Same rationale to combine the references as in claim 5.

	Claim 8. The smart system of claim 5, wherein the at least one first antenna and the at least one second antenna are configured to establish communication with the plurality of computing devices by the dedicated wireless communication technologies via the network. Bossi; Fig. 2; [0088] (radio frequency transmission 36); [0089]; [0090]; [0093]; [0094].




Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 

	Applicant argues that while Bossi may disclose “depressing the drop key on the control panel 43,” Bossi does not suggest or teach use of a fingerprint sensor.
	In response the Examiner respectfully points out that Bossi discloses the use of fingerprint information for dispending medication:
[0260] Various operations performed by the medication delivery unit 33 may require user authentication prior to execution. For example, one or more of loading a medication carrier 26 into a delivery module 33, unloading a medication carrier 26 from a delivery module 33, receiving a unit dose and/or unit dose package 27 from the delivery module 33 and viewing an inventory of medications in a delivery module 33 may require entry of particular user information. For example, the requisite user information may include, without limitation, one or more of a password, a voice command, an identification card (e.g., a magnetic stripe card, a bar coded card, and/or a card including an RFID tag or similar device), and a biometric scan (e.g., fingerprint, voice sample, retinal scan, etc.). In this manner, more secure operations are provided by the medication delivery unit 33 and useful data for generating an audit trail (i.e., that positive instructions to perform a given action were received from an identified entity prior to performing the action) may be obtained.

	As per “fingerprint sensor” per se, Li was applied for said limitation. [0034] (when the medication dispensing device uses a fingerprint to authenticate the patient, the patient can be prompted to press a finger against a fingerprint sensor of the device).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/29/2022